                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-cr-132-MOC-DSC-1


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 Vs.                                      )                   ORDER
                                          )
                                          )
 CARLIN WOODS,                            )
                                          )
                Defendant.                )


       THIS MATTER is before the Court on defendant’s Sealed Motion for Compassionate

Release. (Doc. No. 43).

                                      ORDER

       IT IS, THEREFORE, ORDERED that within ten days the Government shall file a

response to defendant’s motion.



                                      Signed: July 13, 2020




       Case 3:17-cr-00132-MOC-DSC Document 44 Filed 07/13/20 Page 1 of 1
